DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12-14, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., (US 20160006052).
Regarding claim 1, Li discloses a redox flow battery system, the redox flow battery 20 includes the anolyte and catholyte tank assemblies 22/24, and operates by circulating the anolyte and the catholyte from their respective tanks that are part of the tank assemblies 22 and 24 into the electrochemical cells 30 and 32 [0069]/ [0072].  Each electrochemical cell 30 includes a positive and negative electrode [0075]. Examiner notes the anolyte reads on the claimed first electrolyte and the catholyte reads on the claimed second electrolyte. Examiner further notes that anolyte tank assembly reads on the claimed first electrolyte storage tank   and the catholyte tank assembly reads on the claimed second electrolyte storage tank. 
 Li further discloses a gas management system to manage the gases generated in the redox flow battery [0162].  The gas management system 94  includes a gas transfer device between the catholyte and anolyte tanks such as an electrolyte transfer conduit 92, that allows for gas  transfer  and  a gas pressure  management system 96 [0163].  The gas transfer device provides a means to equalize the pressure between the anolyte and catholyte tanks, control the flow of the gases vented and allow for diffusion of the gas [0166]. 
 The gas management system 94 includes one or more gas pressure management systems 96 ae included to maintain a barrier between ambient air and the gas management system 94,  controls gas pressure  in the head spaces 66 and 68 of the  gas management system 94 and allow bi-directional pressure equalization between ambient air and the gas management system 94 [0170]. The gas pressure control device is a U shaped tube 100 in fluid communication with the headspace 66 of the anolyte tank and headspace 68 of the catholyte tank 24 [0172].  Examiner notes that gas management system 94 and gas pressure management systems 96 reads on the claims electrolyte pressure compensator. 
Examiner notes that the phrase “for subsea applications”, is intended use and holds no patentable weight.  See MPEP 2114.II, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and (CLAIM 1)
Regarding claims 12-13, Li discloses all of the limitations as set forth above in claim 1. Li further discloses a plurality of single electrochemical cells may be assembled together in series to form a a stack of electrochemical cells [0076]. The RFB system has a plurality of cell stacks.  Multiple redox flow batteries may be configured in a string of batteries, and multiple strings may be configured into a site of batteries.  Two strings are including having for redox flow batteries [0068] (CLAIMS 12 and 13). 
Regarding claims 14, Li discloses all of the limitations as set forth above in claims 1. Li further discloses a redox flow battery system, a vanadium flow redox battery where the V3+/V2+ sulfate solution serves as the negative electrolyte (anolyte) and a V5+/V4+ sulfate solution serves as the positive electrolyte (catholyte) [0070] (CLAIM 14).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 20160006052).
Regarding claim 2, Li discloses all of the limitations as set forth above in claim 1.  Li does not explicitly disclose a first electrolyte pressure compensator connected to the first electrolyte storage tank and a second electrolyte pressure compensator connected to the second electrolyte storage tank.  However, Li discloses the gas management system 94 includes one or more gas pressure management systems 96 are included to maintain a barrier between ambient air and the gas management system 94, controls gas pressure in the head spaces 66 and 68 of the gas management system 94 and allow bi-directional pressure equalization between ambient air and the gas management system 94 [0170]. Examiner notes that gas management system 94 and gas pressure management systems 96 reads on the claims electrolyte pressure compensator. 
It would have been obvious to one having ordinary skill in the art to have two gas pressure management  systems, a pressure management system  connected to the anolyte (first electrolyte) and a  second pressure management system connected to the  catholyte ( second electrolyte) in order to manage the pressure in the anolyte and catholyte tank (CLAIM 2) . 
Regarding claims 22-23, Li discloses all of the limitations as set forth above in claim 2. Li further discloses a plurality of single electrochemical cells may be assembled together in series to forma a stack of electrochemical cells [0076]. The RFB system has a plurality of cell  (CLAIMS 22 and 23). 
Regarding claims 24, Li discloses all of the limitations as set forth above in claim 2. Li further discloses a redox flow battery system, a vanadium flow redox battery where the V3+/V2+ sulfate solution serves as the negative electrolyte (anolyte) and a V5+/V4+ sulfate solution serves as the positive electrolyte (catholyte) [0070] (CLAIM 24).  
Claims 3-11 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., (US 20160006052-----) as applied to claims 1 and 2  above, and further in view of  Bianchi et al., (US 5162165) and Majkrzak et al., (US 4092484) and Feezor et al., (US 5876872). 
Regarding claims 3- 4 and 15-16, Li discloses all of the limitations as set forth above in claims 1 and 2. 
Li further discloses the redox flow battery includes a container 50 that houses all of the components of the battery including the anolyte and catholyte tank assemblies and the stacks of electrochemical cells, and provide a secondary liquid containment ([0069]/ [0085]).  Examiner notes the container 50 reads on the claimed main enclosure. 
Li does not disclose the container 50 (main enclosure) is filled with a dielectric fluid, the flow battery being housed in the main enclosure immersed in the dielectric fluid and a dielectric fluid pressure compensator to provide pressure balancing between an ambient medium surrounding the main enclosure and the dielectric fluid inside the main  enclosure.  Bianchi discloses a membrane hydrogen oxygen battery ([abstract]; (col.3, L 51-53)). Examiner notes that membrane hydrogen oxygen battery is a fuel cell battery because it produces hydrogen and oxygen used as reactants. Bianchi further discloses if the battery has to store gas up to reach high 
Majkrzak discloses a high voltage electric component includes an enclosed container 13 having a main body 14, the container 13 includes the electrical components. A dielectric oil such as silicone oil is poured into the container as to completely fill the enclosed container.  To compensate for the volume/pressure within the container under operating conditions there is provided a volume/pressure compensator 23a [Majkrzak: (col.2)]. When the silicon oil completely fills the container there is provided a complete protection against electric rupture of the electric components. Majkrzak further discloses as the volume/pressure compensator 23a, a silicone sponge rubber being compatible with the environment of the silicone oil thermally, chemically and structurally [Majkrzak: (col.3)].  The volume/pressure compensator is employed where the contents of the oil filled container are evacuated to remove air entrapped in the oil and in the electrical components [Majkrzak: (col.3)]. Examiner notes that the electric components reads on a battery.  
Feezor also discloses a battery 80 comprising a plurality of cells 30, the cells 30 are contained within housing 82 which is filled with a pressure compensation fluid 80. The battery is also suitable for placement in a housing surrounded by a pressure compensation fluid, see also figure 5 [Feezor: (col.10/ L 55-62)/ (col.11/ L 13-16)]. The pressure compensation fluid is a fluid having a density greater than seawater (col.5/L 1-4), the pressure compensation fluid is silicone oil (col.7/ L1-5). Examiner notes that the dielectric oil, silicone oil reads on the claimed dielectric liquid. Examiner further notes that the volume/pressure compensator reads on the 
It would have been obvious to one having ordinary skill in the art to add the dielectric oil and volume/pressure compensator of Majkrzak or Feezor to the main enclosure (container 50) of Li in order to protect the battery against electric rupture and further improve electric insulation as taught by Bianchi. Therefore modified Li further discloses the container 50 (main enclosure)  filled with a dielectric fluid, the flow battery being house in the main enclosure immersed in the dielectric fluid and a dielectric fluid pressure compensator to provide pressure balancing between an ambient medium surrounding the main enclosure and the dielectric fluid inside the main  enclosure (CLAIMS 3-4 and 15-16) .

    PNG
    media_image1.png
    710
    759
    media_image1.png
    Greyscale


Regarding claims 5-7 and 17-19, modified Li discloses all of the limitations as set forth above in claims 3 and 4. Modified Li further discloses a pump tub assembly 120, the pump tub assembly provides electrolyte suction and discharge access [0101], the pump tub assembly is connected to the front section of the top wall of each tank 22 and 24 [0102]. An electrolyte circulating system 40 is provided for circulating the anolyte and the catholyte from the respective tanks 22 and 24 into the stacks on the electrochemical cells 30, 32, 34.  Discharge and return conduits/piping for each tank 22 and 24 are connected from the stacks of the electrochemical cells [0112]. Modified Li further discloses a piping interface 144 for coupling the tanks 22 and 224 in fluid communication with return and discharge piping of the circulating system 40 [0113].  Examiner notes that the pump tub assembly reads on the claimed electrolyte pump. Examiner further notes that there is a pump tub assembly for each anolyte and catholyte tank to pump the anolyte and catholyte from the respective tanks to the respective negative and positive electrode cells.  Examiner notes that the piping interface 144 reads on the claimed electrolyte valve interposed between one of the first and second electrolyte storage tank and the respective negative and positive cells (CLAIMS 5-7 and  17- 19). 
Regarding claims 8-9 and 20-21, modified Li discloses all of the limitations as set forth above in claims  3,  5 and 7. Modified Li further discloses a string 10 including 4 battery containers connected in series to a power and control system (PCS) [0082].  The control system or each string includes a battery management system (BMS) with local control provided by a human machine interface (HMI) 16 [0082].  Examiner notes that the power and control system (PCS) reads on the claimed electrical power converter.  Examiner further notes the BMS reads on the claimed electrical switches (CLAIMS 8, 9, 20 and 21)
Regarding claim 10, modified Li discloses all of the limitations as set forth above in claim 8. Modified Li further discloses an electrolyte circulating system 40 is provided for circulating the anolyte and the catholyte from the respective tanks 22 and 24 into the stacks on the electrochemical cells 30, 32, 34.  Discharge and return conduits/piping for each tank 22 and 24 are connected from the stacks of the electrochemical cells [0112]. Examiner notes that the electrolyte circulating system 40 reads on the claimed control system module (CLAIM 10). 
Regarding claim 11, modified Li discloses all of the limitations as set forth above in claim 9. Modified Li further discloses the container 50 houses the pump tub assembly 120 (electrolyte pump) and the piping interface 144 (electrolyte valve) and the PCS module (control system module), see figures 1, 4 and 7 below, the container 50 houses the electrolyte pump (pump tub assembly 120), electrolyte valve (piping interface 144) and the control system module (PCS module) (CLAIM 11). 

    PNG
    media_image2.png
    512
    627
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    525
    676
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    559
    615
    media_image4.png
    Greyscale

Li et al. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397.  The examiner can normally be reached on Monday- Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722